Citation Nr: 0400473	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  95-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3.	Entitlement to service connection for multiple bone 
aches and joint stiffness.

4.	Entitlement to service connection for residuals of 
exposure to oil well fires.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military duty from July 1984 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In January 1997, the veteran's 
claim file was transferred to the VARO in Wilmington, 
Delaware.

In February 1998, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  Due to the 
veteran's failure to cooperate, the RO was unable to complete 
the requested development.  In November 2000 and September 
2002, the Board remanded the veteran's case to the RO for 
further evidentiary development.


FINDINGS OF FACT

1.	The last actual contact with the veteran was at a VA 
examination conducted in January 1997.

2.	By development letters sent to the veteran in March 1998 
and August 1999, at his last known address, the veteran 
was requested to provide information and evidence 
concerning his claimed disorders.  The record shows that 
he failed to respond to these letters.

3.	The veteran failed to respond to the RO's June 2001 
letter sent to his father's address that requested 
verification of the veteran's address.

4.	In January 2003, the RO sent the veteran a supplemental 
statement of the case (SSOC) which included the laws and 
regulations regarding abandoned claims, pursuant to the 
Board's September 2002 remand.

5.	It is not shown by the evidence of record that the 
veteran has been in contact with the RO or other VA 
personnel since January 1997, well in excess of the one-
year response period following mailing of multiple 
development letters and an SSOC sent to his last known 
address of record since the Board's February 1998, 
November 2000, and September 2002 remands.  


CONCLUSION OF LAW

By failing to respond to the requests of the Board and the RO 
for information and evidence necessary to make a decision on 
the merits of his appeal, the veteran abandoned his claims of 
entitlement to service connection for headaches, degenerative 
joint disease of the right shoulder, multiple bone aches and 
joint stiffness, and residuals of exposure to oil well fires.  
38 C.F.R. § 3.158(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, redefined the obligations of VA 
with respect to the duty to assist claimants, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  


Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  That analysis would include 
cases that had been decided by the Board before the VCAA, but 
were pending in the CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the veteran's claims 
in June 1994 the RO, in a July 1994 letter, advised him of 
the type of evidence needed to support his claims.

In a February 1995 letter which transmitted the February 1995 
rating decision, the RO again notified the veteran that he 
could submit any additional evidence that he wished to have 
considered (or file a notice of disagreement (NOD)) within 
one year.  He filed an NOD in March 1995, and, in August 
1995, his substantive appealed was received by the RO.  In 
November 1995, the veteran submitted argument in support of 
his claims by oral testimony at his personal hearing at the 
RO.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in a 
February 1995 rating decision, a June 1995 statement of the 
case (SOC), and the February 1997, December 1999 and January 
2003 SSOCs, of the applicable law and reasons for the denial 
of his claims.  He has been informed, therefore, of what the 
evidence needs to show in order for his claims to be granted.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify documents in the file which 
establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's private treatment records.  There is no indication 
from the veteran of any additional relevant records which the 
RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran has been afforded VA examinations in 
August 1994 and January 1997.  The November 2000 Board remand 
directed the RO to schedule a new VA examination for the 
veteran but, as set forth in detail below, the veteran did 
not respond to the RO's attempt to contact him.

In the January 2003 SSOC, the RO advised the veteran of the 
provisions of the new duty-to-assist VA regulations now 
codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  The new 
regulations gave the veteran 30 days from the date of the 
request for additional evidence within which to submit the 
new information.  See 38 C.F.R. § 3.159(b). 

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
However, the notices provided to the veteran in the present 
case since his claim was filed in June 1994 have accorded him 
ample time for responses.  In any event, a recently enacted 
statute, Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. §§ 5102, 
5103), has essentially reversed the holding in the PVA case.

Moreover, pursuant to the Board's February 1998 and November 
2000 remands, the RO repeatedly endeavored to obtain 
additional information and evidence regarding the veteran's 
claims.  Pursuant to the Board's September 2002 remand the 
RO, in January 2003, sent the veteran an SSOC that included 
the law and regulations regarding abandoned claims.  The 
veteran did not respond to the SSOC.  In an October 2003 
written statement, the veteran's accredited service 
representative stated that he had talked with the veteran on 
a number of occasions, and had been told that the veteran was 
essentially frustrated with VA and had given up any hope of 
compensation, and that the representative was unable to 
change the veteran's mind.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The veteran, through the 
Board's February 1998, November 2000, and September 2002 
remands that provided notice to the veteran of the need for 
additional information and the RO's correspondence in March 
1998, August 1999, and June 2001, was fully apprised him of 
action taken regarding his claims.  The veteran failed to 
respond.  He has not kept contact with the RO or the Board 
with respect to his appeal.  All reasonable avenues to enlist 
the veteran's cooperation have been exhausted.  

It is clear from the above, and as will be discussed in 
detail below, that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for further development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The evidence indicates that, following the RO's February 1995 
denial of his claims, the VARO received a timely substantive 
appeal from the veteran in August 1995 at which time he 
requested to testify at a personal hearing at the RO.  The 
hearing was held in November 1995.  Thereafter, as VA last 
examined the veteran in August 1994, a new VA examination was 
conducted in January 1997.  

The veteran was notified of the results of the VA examination 
and the RO's action on his claims in a February 1997 
supplemental statement of the case.  No response was received 
from the veteran.  

In February 1998, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  In March 1998 
and August 1999 letters sent to the veteran at his most 
recent address of record, the RO requested that he provide 
additional information and medical evidence regarding his 
claims.  No response was received from the veteran.

In November 2000, the Board again remanded the veteran's 
claims to the RO for further evidentiary development.  In a 
June 2001 letter sent to the veteran in care of his father's 
address, the RO requested that the veteran verify his current 
address so that further action could be taken on his claims.  
No response was heard from the veteran.

According to July 2002 electronic message from the RO to the 
Board, the last actual contact with the veteran was the 
January 1997 VA examination.  It was noted that that the 
veteran's mail was never returned for a bad address, and that 
his stepmother told VA the address was still good.  It was 
further noted that VA contacted the veteran's father and 
stepmother by telephone and they agreed to relay a message to 
him that VA was attempting to contact him.  No response was 
heard from the veteran.

In September 2002, the Board remanded the veteran's claims to 
the RO so that he could be provided with the laws and 
regulations regarding abandoned claims.  In January 2003, the 
RO provided the veteran with a SSOC on the issues on appeal 
that included the laws and regulations regarding abandoned 
claims.  No response was received from the veteran.

In an October 2003 written statement, the veteran's 
accredited service representative said that he talked with 
the veteran "on a number of occasions" and the veteran 
expressed frustration with the VA system and had given up any 
hope of compensation.  The representative said he was 
"unable to change [the veteran's] mind".

III.  Analysis

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  Id. 

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

For the reasons set forth below, the Board concludes that the 
veteran has abandoned his claims on appeal within the meaning 
of 38 C.F.R. § 3.158, and that the claims must, therefore, be 
dismissed.

The veteran has had no contact with VA as to the issues 
currently on appeal since January 1997, a period of nearly 
seven years.  During the period since his last contact as to 
this appeal, the veteran failed to respond to numerous 
inquiries dated in March 1998, August 1999, and June 2001, 
from the RO, concerning matters pertinent to his claims and 
either ignored or did not receive, due to his own fault, 
communications regarding three Board remands.  In addition, 
there is no correspondence or report of contact from the 
veteran of record that would explain the lack of response to 
VA correspondence.  Nor did the veteran respond to the RO's 
January 2003 SSOC, which contained the laws and regulations 
regarding abandonment of claims.  Indeed, his 
representative's October 2003 statement to the effect that 
the veteran had given up any hope of compensation obviates 
any thought that the veteran had not received VA 
communications regarding his claims. 

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  The veteran has not done 
so.  Under these circumstances, it is clear that the veteran 
has not chosen to pursue this appeal.  The matter falls 
squarely within 38 C.F.R. § 3.158.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims on appeal, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. at 193.  There is no correspondence or 
report of contact from the veteran of record that would 
explain the lack of response to various requests from the RO.  
As noted above, the veteran does not appear to have moved 
frequently, and his parents have confirmed that VA had a 
valid address for him.

There is a presumption of regularity that attends the 
administrative functions of the government.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
the Court applied this presumption of regularity to 
procedures (mailing of notice letters of scheduled 
examinations at the RO (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of the Board's 
remands notifying the veteran of the need to supply 
additional information and directing the RO to schedule new 
VA examinations (in November 2000) was sent to the veteran at 
his last known address of record.  Furthermore, it is 
presumed that the RO's 1998, 1999, and 2001 written requests 
to the veteran for information and evidence regarding his 
claims were received.

The veteran, moreover, has not furnished the kind of medical 
evidence that, at this point in the development of his 
appeal, would serve as a viable substitute for the 
examination requested in the Board's November 2000 remand, 
nor has he made any attempt in any way to clarify the 
confusing nature of his claims.

The facts in this case are clear.  The veteran failed to 
respond to the RO's letters requesting information and 
evidence concerning medical treatment and the evidentiary 
development of the issues on appeals.  The veteran's claims 
are, therefore, considered to be abandoned.  See 38 C.F.R. 
§ 3.158.  In Morris v. Derwinski, 1 Vet. App. 260 (1991), the 
Court held that a veteran's abandonment of his claim for 
service connection based on his failure to respond to a 
request for additional evidence could not be waived or set 
aside on grounds of alleged ignorance of regulatory 
requirements.  The Court, in Morris, noted that the United 
States Supreme Court held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  See Morris v 
Derwinski, 1 Vet. App. at 265 citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385 (1947).  The Court found that 
even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  
However, here, in light of the Board's remands and the RO's 
correspondence and January 2003 SSOC, the veteran was plainly 
on notice of the necessity of providing additional 
information and evidence and submitting to further medical 
inquiry and the consequences of his failure to do.

In light of the abandonment of this appeal, there remain no 
allegations of error or fact or law for appellate 
consideration.  Pursuant to 38 U.S.C.A. § 7105 (West 2002), 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination as to which the veteran has 
taken exception does not current exist.  See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly the Board is without 
jurisdiction to review the appeal and, therefore, the claims 
must be dismissed.  In sum, because the veteran failed, 
without good cause, to pursue his claims and to otherwise 
cooperation with VA, the claims on appeal are deemed 
abandoned and are, therefore, dismissed.


ORDER

The veteran's claims of entitlement to service connection for 
headaches, degenerative joint disease of the right shoulder, 
multiple bone aches and joint stiffness, and residuals of 
exposure to oil well fires are deemed to be abandoned, and 
are dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




